

116 HR 2670 IH: Protect Law Enforcement Armor Act
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2670IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mr. Engel (for himself, Ms. Norton, Mr. Hastings, Mr. Johnson of Georgia, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo protect the Nation’s law enforcement officers by regulating the sale of the Five-seveN pistol
			 and its variants, testing handguns for capability to penetrate body armor,
			 and regulating the manufacture, importation, sale, or purchase of such
			 handguns by civilians.
	
 1.Short titleThis Act may be cited as the Protect Law Enforcement Armor Act or the PLEA Act. 2.Findings and purpose (a)FindingsCongress finds the following:
 (1)Law enforcement is facing a threat from handguns and accompanying ammunition, which are designed to penetrate police body armor, being marketed and sold to civilians.
 (2)A Five-seveN Pistol and accompanying ammunition, manufactured by FN Herstal of Belgium as the 5.7 x 28 mm System, has recently been recovered by law enforcement on the streets. The Five-seveN Pistol is legally available for purchase by civilians under current law.
 (3)The Five-seveN Pistol is capable of penetrating level IIA armor. The manufacturer advertises that ammunition fired from the Five-seveN will perforate 48 layers of Kevlar up to 200 meters and that the ammunition travels at 2,100 feet per second.
 (4)The Five-seveN Pistol, and similar handguns designed to use ammunition capable of penetrating body armor, pose a devastating threat to law enforcement.
 (b)PurposeThe purpose of this Act is to protect the Nation’s law enforcement officers by— (1)testing handguns and ammunition for capability to penetrate body armor; and
 (2)prohibiting the manufacture, importation, sale, or purchase by civilians of the Five-seveN Pistol, ammunition for such pistol, or any other handgun that uses ammunition found to be capable of penetrating body armor.
				3.Armor-piercing handguns treated the same as machineguns for purposes of all Federal criminal laws
			 relating to firearms
 (a)Definition of armor-Piercing handgunSection 921(a) of title 18, United States Code, is amended by adding at the end the following:  (36)The term armor-piercing handgun means any handgun that fires ammunition that the Attorney General determines is capable of penetrating body armor when fired from such handgun pursuant to section 926(d) of this title..
 (b)Determination of ability To penetrate body armorSection 926 of such title is amended by adding at the end the following:  (d) (1)Not later than 1 year after the date of enactment of this subsection, the Attorney General shall promulgate standards for the uniform testing of firearms and ammunition for their ability to penetrate the Body Armor Exemplar.
 (2)The standards promulgated pursuant to this subsection shall take into account variations in performance relating to the size of the firearm and ammunition, the propellant included in the ammunition, the material composition of the bullet, the length of the barrel of the firearm, the current or historical marketing of the firearm’s capabilities, and any other considerations the Attorney General deems relevant, except that in no case shall a handgun capable of piercing the Body Armor Exemplar be deemed exempt from any restrictions under this title by reason of sporting use.
 (3)The standards promulgated pursuant to this subsection shall recognize that the Fabrique Nationale Herstal Five-seveN and Five-seveN MK2 handguns were purposefully designed to fire ammunition capable of penetrating body armor.
 (4)As used in this subsection, the term Body Armor Exemplar means body armor that the Attorney General determines meets minimum standards for the protection of law enforcement officers..
 (c)Inclusion in definition of firearmSection 921(a)(3)(A) of such title is amended by inserting , including an armor-piercing handgun before the semicolon. (d)Ban on possession or transferSection 922(o) of such title is amended—
 (1)in paragraph (1), by inserting or armor-piercing handgun after machinegun; and (2)in paragraph (2)—
 (A)by striking or at the end of subparagraph (A); (B)by striking the period at the end of subparagraph (B) and inserting ; or; and
 (C)by adding at the end the following:  (C)any otherwise lawful transfer or otherwise lawful possession of an armor-piercing handgun that was lawfully possessed before the date this subparagraph takes effect..
 (e)Ban on unauthorized transport in interstate or foreign commerceSection 922 of such title is amended in each of subsections (a)(4) and (b)(4) by inserting armor-piercing handgun, before machinegun. (f)Enhanced penalties for using, carrying, or possessing during and in relation to a crime of violence or drug trafficking crimeSection 924(c)(1) of such title is amended in each of subparagraphs (B)(ii) and (C)(ii) by inserting , an armor-piercing handgun, after machinegun.
 (g)Penalties for conspiring To commit an offense subject to certain enhanced penaltiesSection 924(o) of such title is amended by inserting , armor-piercing handgun, after machinegun. (h)Exception from requirement To allow importation of an unserviceable firearm that is a curio or museum pieceSection 925(d)(2) of such title is amended by inserting an armor-piercing handgun or before a machinegun.
 (i)Exception from concealed firearms allowed To be carried by qualified law enforcement officersSection 926B(e)(3) of such title is amended by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively, and inserting after subparagraph (A) the following:
				
 (B)any armor-piercing handgun;. (j)Exception from concealed firearms allowed To be carried by qualified retired law enforcement officersSection 926C(e)(1)(C) of such title is amended by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively, and inserting after clause (i) the following:
				
 (ii)any armor-piercing handgun;. 